COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-491-CV
 
IN RE DANIEL HARMON                                                           RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.[2]  Accordingly, relator=s
petition for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 




 
PANEL: 
MCCOY and LIVINGSTON, JJ. 
 
DELIVERED: 
January 20, 2009 




    [1]See
Tex. R. App. P. 47.4.


    [2]The
trial court and the district clerk=s office have advised this court that they do not
have any record that relator has filed a pending motion to compel.  Because relator=s motion has never been
received by the trial court, Respondent has not been provided an opportunity to
rule upon the motion.  Presentment of the
motion to the trial court is a prerequisite to mandamus relief.  See O=Connor v. First Court of
Appeals,
837 S.W.2d 94, 97 (Tex. 1992).